PER CURIAM.
Appellants, plaintiffs below, appeal from an order granting the appellee-defendants’ motion for a new trial.
The plaintiff, Iradelle Holmes, was injured in an automobile accident and, joined by her husband, brought an action against the defendants. The jury returned a verdict of $11,000 in favor of the plaintiff, Mrs. Holmes, and $4,000 for her husband.
During the plaintiffs’ rebuttal summation to the jury, the defendants moved for a mistrial on the ground that plaintiffs’ counsel had made, in effect, a “Golden Rule” .argument to the jury. The court below granted a new trial to the defendants on damages only.
We have reviewed the record and the briefs of the parties and do not find that the court below abused its discretion in granting a new trial on damages only. Cloud v. Fallis, Fla.App.1958, 107 So.2d 264, cert. dismissed Fla., 110 So.2d 669.
Affirmed.
ALLEN, C. J., SHANNON, J., and ODOM, ARCHIE M., Associate Judge, concur.